DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895.
Regarding claims 1 and 3-5:
Patterson discloses an assembly (30), comprising: 
at least two fire protection profiles, each of which comprises a hose (34) that is made of PVC and is filled with a fire protection material (36), and wherein the at least two fire protection profiles are configured to bake together in a combined state in the event of a fire, the fire protection material of a first one of the at least two fire protection profiles moving and penetrating into an interior of the fire protection material of a second one of the at least two fire protection profiles based on heat from the fire (the PVC would deteriorate and the intumescent cores seal together in the event of a fire).
Patterson does not expressly disclose wherein the hose is made of a composite material.
Von Rohr discloses a hose (14) that is made of a composite material, wherein the composite material has an inorganic fiber material (glass fibers) which is connected to a film (a laminate coating); wherein the inorganic fiber material has a plurality of holes (it is woven, knitted or crocheted providing for apertures therein). Additionally Patterson disclose holes to allow expansion of the intumescent material (perforated or slotted).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the hose material of Von Rohr for the hose material of Patterson in order to provide a hose that provide flexibility to the hose for fitting of the profiles in the space.
Regarding claim 2:
Patterson discloses wherein the fire protection material is intumescent (abstract).
Regarding claim 7:
Patterson discloses wherein the fire protection profile has a rectangular cross section.
Regarding claim 8:
Patterson discloses wherein the fire protection material is compressible (expanding foam).
Regarding claim 9:
Patterson discloses a method for producing a fire protection profile, comprising:
producing a continuous hose (34);
filling the continuous hose with liquid fire protection material (20); 
foaming the fire protection material (pg. 8); and 
dividing the continuous hose into fire protection profile pieces (pg. 7).
Patterson does not expressly disclose wherein the hose is made of a composite material.
Von Rohr discloses a hose (14) that is made of a composite material, wherein the composite material has an inorganic fiber material (glass fibers) which is connected to a film (a laminate coating); wherein the inorganic fiber material has a plurality of holes (it is woven, knitted or crocheted providing for apertures therein) wherein the plurality of holes face one another. Additionally Patterson disclose holes to allow expansion of the intumescent material (perforated or slotted).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the hose material of Von Rohr for the hose material of Patterson in order to provide a hose that provide flexibility to the hose for fitting of the profiles in the space.
Regarding claim 10:
Patterson discloses wherein the continuous hose is welded at a seam (pg. 10).
Regarding claim 11:
Patterson discloses wherein the continuous hose is held, when the fire protection material is foamed, by elements which abut on all sides (injection molding).
Regarding claim 12:
Von Rohr discloses wherein the inorganic fiber material has a fiber material of a different composite material (silicate fibers and CMS fibers).
Regarding claim 13:
Patterson discloses wherein the at least two fire protection profiles are in an uncombined state prior to application of the heat from the fire (refer to Fig. 3).
Regarding claims 14-16:
Patterson in view of Von Rohr discloses wherein: the second one of the at least two fire protection profiles is permeable (woven or with holes, pg. 9 of Patterson), and the fire protection material of the first one of the at least two fire protection profiles moves into an interior of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire; 
wherein the fire protection material of the first one of the at least two fire protection profiles moves into a plurality of holes of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire; and wherein: both of the first and second ones of the at least two fire protection materials are permeable, the fire protection material of the first one of the at least two fire protection profiles moves into holes of the fire protection material of the second one of the at least two fire protection profiles based on heat from the fire, and the fire protection material of the second one of the at least two fire protection profiles moves into holes of the fire protection material of the first one of the at least two fire protection profiles based on heat from the fire (different types of intumescent materials are used with different expansion characteristics – pg. 8).
Regarding claim 17:
Patterson discloses wherein the at least two fire protection profiles comprise different fire protection materials (pg. 8).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895, further in view of Pilz, US 2016/0097197.
Regarding claims 18-19:
Patterson does not expressly disclose wherein the fire protection material is in a compressed state prior to application of heat from the fire.
Pilz discloses an intumescent strip (30) that is in a compressed state prior to application of heat.
At the time the invention was filed, it would have been obvious to provide the intumescent material of Patterson in a compressed state as suggested by Pilz in order to provide a gasket that protects against smoke and sound (para. 0066 of Pilz) in the gap occupied by the intumescent material of Patterson.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson, GB 2,216,220 in view of Von Rohr, DE 20,2015,002,895, further in view of Hensley et al., US 2014/0360118.
Regarding claims 18-20:
Patterson does not expressly disclose wherein the fire protection material is in a compressed state prior to application of heat from the fire or has a specific density.
Hensley discloses a fire protection material (12) that includes an intumescent layer (16) that is in a compressed state prior to application of heat (para. 0039) and has a density falling between 100 kg/m^3 and 200 kg/m^3 (para. 0039).
At the time the invention was filed, it would have been obvious to substitute the fire protection material of Patterson with that of Hensley in a compressed state in order to provide a gasket that protects against smoke and sound in the gap occupied by the intumescent material and to ensure the material is held in place.

Response to Arguments
	Regarding applicant’s argument that the perforations of Patterson, GB 2,216,220, do not face one another, the examiner does not disagree. However, Patterson is modified in view of Von Rohr, DE 20,2015,002,895. The composite material of Von Rohr discloses a hose of woven, knit, or crocheted inorganic fiber material connected to a film, such that a woven, knit or crocheted material provides for a plurality of holes around the entirety of the fire protection material.
	Regarding applicant’s argument that the prior art does not disclose at least two fire protection profile configured to bake together… the fire protection material of a first one of the at least two fire protection profiles moving through the plurality of holes and penetrating into an interior of the fire protection material through the plurality of holes of a second one of the at least two fire protection profiles based on heat from a fire, Patterson modified in view of Von Rohr provides for a shared boundary between fire protection profiles wherein both profiles have mutually adjacent holes, such that the structure is configured to provide for fire protection material moving through the plurality of holes and penetrating the adjacent profile upon expansion.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Patterson in view of Von Rohr does not reasonably suggest the layer having combustible and non-combustible fibers, wherein the combustible fibers may burn away to increase a size of the plurality of holes in each of the at least two fire protection profiles when exposed to heat from a fire. The prior art references could not be reasonably modified to provide for this feature of the claims without improper hindsight reasoning. Further, the presently relied upon reference to Gubo for teaching combustible and non-combustible fibers does not suggest wherein the combustible fibers may burn away to increase a size of the plurality of holes in each of the at least two fire protection profiles when exposed to heat from a fire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633